UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1787



ROSE BOKENG NKWANYUO,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-602-491)


Submitted:   April 14, 2008                 Decided:   May 6, 2008


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oti W. Nwosu, THE LAW OFFICE OF OTI W. NWOSU, Arlington, Virginia,
for Petitioner. Jeffrey S. Bucholtz, Acting Assistant Attorney
General, Francis W. Fraser, Senior Litigation Counsel, Gary J.
Newkirk, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rose Bokeng Nkwanyuo, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals adopting and affirming the Immigration Judge’s denial of

her applications for relief from removal.

           Nkwanyuo first challenges the determination that she

failed to establish eligibility for asylum.             To obtain reversal of

a determination denying eligibility for relief, an alien “must show

that the evidence he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                    We have

reviewed the evidence of record and conclude that Nkwanyuo fails to

show that the evidence compels a contrary result. Having failed to

qualify   for   asylum,   Nkwanyuo     cannot    meet    the   more   stringent

standard for withholding of removal.            Chen v. INS, 195 F.3d 198,

205 (4th Cir. 1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430

(1987).   Finally, we uphold the finding below that Nkwanyuo failed

to demonstrate that it is more likely than not that she would be

tortured if removed to Cameroon.        8 C.F.R. § 1208.16(c)(2) (2007).

           Accordingly,    we   deny    the     petition    for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED


                                  - 2 -